*281Opinion by
Keefe, J.
It appeared that all of the importations were entered in March to May, 1936, and were not appraised until May, 1939, and that at the time of the entry the petitioner accepted the values upon the consular invoices as the correct market values, as he was familiar with the market in Mexico and considered the values in line with prior shipments, admitting, however, that he had never received shipments covering such large quantities. It appeared that the petitioner is a customs broker and had entered the merchandise in his own name and that, as he testified, had he suspected that the consular invoice values did not represent the values for duty purposes, he would not have entered the same under his term bond and made himself liable for possible increased duties. The court was of the opinion from the evidence that the petitioner endeavored to make a full and candid explanation of the circumstances and conditions surrounding the entry of the merchandise herein. It was found that the petitioner was without intention to conceal or misrepresent the facts, to deceive the appraiser as to the value of the merchandise, or to defraud the revenue of the United States. The petitions were therefore granted.